Exhibit 10.11

FORBEARANCE AND FIRST AMENDMENT TO LOAN AGREEMENT

DOCUMENTARY AND INTANGIBLE TAXES HAVE BEEN PAID ON AND IN CONNECTION WITH THE
ORIGINAL LOAN DOCUMENTS DISCUSSED HEREIN. NO ADDITIONAL FUNDS ARE BEING ADVANCED
PURSUANT TO THIS SETTLEMENT AGREEMENT, AND THEREFORE, NO ADDITIONAL DOCUMENTARY
OR INTANGIBLE TAXES ARE DUE IN CONNECTION HEREWITH.

THIS FORBEARANCE AND FIRST AMENDMENT TO LOAN AGREEMENT (the “Forbearance
Agreement”) is made and entered into as of the 22nd day of December, 2011 by and
among Cornerstone Operating Partnership, LP, a Delaware limited partnership
(“Lender”), Servant Investments, LLC, a Florida limited liability company
(“SI”), Servant Healthcare Investments, LLC a Florida limited liability company
(“SHI”) SpringLake Healthcare Capital, LLC, a Florida limited liability company
(“SpringLake”), and John Mark Ramsey, Scott Larche, and Kevin Thomas each an
individual residing in the State of Florida (collectively the “Principals”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Loan Agreements (defined below).

RECITALS

The Loans

WHEREAS, SHI and Lender are parties to that certain Loan Agreement dated as of
May 19, 2008, and the various amendments thereto (as amended, the “SHI Loan
Agreement”) pursuant to which Lender advanced credit on a secured basis to SHI
(the “SHI Loan”) and which SHI Loan is guaranteed by SI pursuant to the
“Guaranty Agreement”;

WHEREAS, SI and Lender are parties to that certain Loan Agreement dated as of
May 19, 2008, and the various amendments thereto (as amended, the “SI Loan
Agreement” and together with the SHI Loan Agreement, the “Loan Agreements”)
pursuant to which Lender advanced credit to SI (the “SI Loan” and together with
the SHI Loan the “Loans”);

WHEREAS, the outstanding balance due and owing under the Loans is $9,617,277.77,
including principal, interest, fees, costs and any other amounts owing to Lender
in connection with the Loans (the “Outstanding Amount”);

Advisory Relationships

WHEREAS, Cornerstone Leveraged Realty Advisors, LLC (“CLRA”) currently serves
as the advisor to Cornerstone Healthcare Plus REIT, Inc. (“CHP”) pursuant
to that certain advisory agreement initially executed as of September 12, 2007
by and between CLRA and CHP, and subsequently amended by that certain Omnibus
Agreement dated July 29, 2011 (the “Omnibus Agreement”) by and among Cornerstone
Ventures, Inc. (“CVI”), CIP Leveraged Fund Advisors, LLC (“CLFA”), CLRA, SHI,
Terry Roussel, individually (Terry Roussel together with CVI, CLFA and the
CLRA, “Cornerstone”), and CHP (the advisory agreement, as amended by the Omnibus
Agreement, the “Advisory Agreement”).



--------------------------------------------------------------------------------

WHEREAS, SHI currently serves as the sub-advisor to CHP pursuant to that
certain sub-advisory agreement dated as of May 19, 2008 initially entered into
by and between CLFA, CLRA and SHI, and subsequently amended and assigned by CLFA
and CLRA to CHP pursuant to the Omnibus Agreement (the sub-advisory agreement,
as amended by the Omnibus Agreement, the “Sub-Advisory Agreement”);

WHEREAS, SHI currently earns certain fees from CHP pursuant to the Sub-Advisory
Agreement, which secure and are the principal source of payment for the SHI
Loan;

WHEREAS, CHP has the right to terminate, or to decline to renew the term of, the
Advisory Agreement and the Sub-Advisory Agreement, and has indicated its
intention to do so in the near future;

WHEREAS, upon CHP’s anticipated termination or non-renewal of the Advisory
Agreement and Sub-Advisory Agreement, CHP has indicated that it intends either
(i) to convert to an internal management structure by hiring its own employees
to perform the advisory and sub-advisory functions that are currently performed
by Cornerstone and SHI, or (ii) if the obligations represented by the SHI and SI
Loans can be restructured so that SpringLake, an entity organized by the
Principals, can be adequately capitalized, to retain SpringLake as the sole
advisor to CHP;

WHEREAS, SI has no active advisory relationships or other current sources of
income with which to pay the SI Loan and has been in default of its payment
obligations since September, 2010.

Economic Terms of Settlement

WHEREAS, Lender has agreed to satisfy and cancel the SI Loan as well as the SI
Guaranty of the SHI Loan in their entirety and to amend the SHI Loan by reducing
the SHI Note to $1,000,000 and by further requiring SHI to amend its original
security agreement set forth in the SHI Loan Agreement to provide additional
collateral to Lender in consideration for Lender’s forbearance upon the
immediate payment of $1,500,000.00 (the “Payment” to be made jointly by SI and
SHI;

WHEREAS, in furtherance of the first amendment to the SHI Loan, SHI has
delivered a secured promissory Note (as defined below) in the amount of
$1,000,000 in favor of Lender as well as an amended Security Agreement (as
defined below) in favor of Lender;

WHEREAS, SHI through the amended Security Agreement has agreed to pledge all of
its property (with certain exceptions) as collateral security for the Note;

WHEREAS, the Principals have also agreed to pledge to Lender their respective
rights to receive distributions from SpringLake in excess of certain agreed upon
amounts as additional collateral security for the Note;

 

- 2 -



--------------------------------------------------------------------------------

Release

WHEREAS, it is the intention of the parties to this Forbearance Agreement that
in consideration of the Lender’s forbearance from exercising its rights and
remedies under the Loan Agreements, and in further consideration of the Payment,
the Note, Security Agreement, and Hypothecation Agreement all of the disputes
between and among Lender, SI, the Principals, and their respective affiliates,
subsidiaries, successors and assigns be resolved, dismissed and released in all
respects, with the sole exception of their respective duties, responsibilities
and obligations hereunder, and that mutual releases be executed.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration granted hereunder, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. SpringLake Agreement Approval.

(a) The effectiveness of this Agreement is contingent upon the approval and
execution of a new, definitive advisory agreement (the “SpringLake Agreement”)
between CHP and SpringLake.

(b) The date upon which the SpringLake Agreement is executed shall be the
“Effective Date.”

2. Closing. The consummation of the transactions set forth herein (the
“Closing”) will take place at a mutually agreeable date and time not more than
two (2) business days after the Effective Date (such date, the “Closing Date”).

3. Settlement Documents. At the Closing, the following provisions will take
effect:

(a) SHI and SI shall jointly cause a payment of $1,500,000 in immediately
available funds to be made to Lender in accordance with its wire instructions.

(b) SHI will execute and deliver the secured replacement promissory Note
attached hereto as Exhibit “A” (the “Note”).

(c) The Principals will execute and deliver the Hypothecation Agreement attached
hereto as Exhibit “B”(the “Principals Hypothecation Agreement”).

(d) SHI will execute and deliver the amended Security Agreement attached hereto
as Exhibit “C” (the “Security Agreement”). The Note represents the Secured
Obligations as that term is defined in the Principals Hypothecation Agreement.

4. Mutual Releases. Except as otherwise stated herein, at the Closing, among
other things, Lender, SI, SI’s Affiliates (as hereinafter defined) and the
Principals will mutually release

 

- 3 -



--------------------------------------------------------------------------------

one another from all rights, claims and liabilities including, without
limitation, those arising under the SI Loan Agreement, and the Guaranty
Agreement that existed prior to the Effective Date, but specifically excluding
any rights, claims and liabilities arising under the Note, Security Agreement
and Principals Hypothecation Agreement, pursuant to Mutual Releases in
substantially the form attached hereto as Exhibit D (the “Release” and together
with this Forbearance Agreement, the Note, the Security Agreement, and the
Principals Hypothecation Agreement the “Forbearance Documents”).

5. Covenants. It is a material inducement to Lender entering into this
Forbearance Agreement that SI, SHI, SpringLake and the Principals agree as
follows:

(a) So long as any amount is outstanding under the Note, the Principals will, so
long as CHP continues to be willing to use an external advisor controlled by the
Principals, conduct the business of advising CHP solely through SpringLake
provided that, the foregoing shall not prohibit the Principals from becoming
employees of CHP;

(b) So long as any amount is outstanding under the Note, SpringLake will not
incur any indebtedness for borrowed money without the prior written consent of
Lender which consent may be withheld in its sole discretion unless such new
indebtedness is limited exclusively to trade payables, equipment financing, and
working capital indebtedness not to exceed $25,000 (such permitted debt the
“Permitted Indebtedness”);

(c) So long as any amount is outstanding under the Note, SpringLake will not
pledge or hypothecate any of its property, including without limitation, the
fees and revenues earned by SpringLake under the SpringLake Agreement, to secure
any obligation of any person other than Permitted Indebtedness without the prior
written consent of Lender, which consent may be withheld in its sole discretion;
provided that, in the absence of an Event of Default, fifteen percent (15%) of
the Profits Interest (as defined in the Hypothecation Agreement) may be pledged
without Lender’s consent.

(d) So long as any amount is outstanding under the Note, the Principals will not
pledge or hypothecate either their Membership Units or the Collateral (as
defined in the Principals Hypothecation Agreement) without the prior written
consent of Lender, which consent may be withheld in its sole discretion.

(e) So long as any amount is outstanding under the Note, the Principals will
cause SpringLake to maintain an election to be treated as a partnership or
s-corporation for tax purposes.

(f) So long as any amount is outstanding under the Note, SHI will not incur any
indebtedness for borrowed money, will not pledge or hypothecate any of its real
or personal property to secure any obligation of any person and will not sell,
assign, convey or transfer any of its real or personal property to a third party
without the prior written consent of Lender, which consent may be withheld in
its sole discretion.

 

- 4 -



--------------------------------------------------------------------------------

(g) All reasonable professional fees, including without limitation, Lender’s
attorneys fees and costs, shall be paid in full at Closing or on such other date
agreed to by Lender.

6. Additional Settlement Amount. SI agrees that in the event it or any
subsidiaries it forms on or after the Effective Date for the general purpose of
an operating business, specifically excluding entities formed for the special
purpose of owning or investing directly in particular real estate assets,
succeed in any substantial portion of their respective businesses (SI and any
such subsidiary(ies) hereinafter collectively referred to as the “Additional
Amount Obligors”) and earn Adjusted Net Income, as defined below, in excess of
$1,000,000.00 during the period beginning on January 1, 2012 and ending on
December 31, 2013 (hereinafter referred to as the “Additional Amount Period”),
it shall pay an additional amount (the “Additional Amount”) in consideration of
the Forbearance Agreement calculated as follows: 50% of the Adjusted Net Income
(as hereinafter defined) of all Additional Amount Obligors in excess of
$1,000,000.00 earned during the Additional Amount Period; provided, however,
that the Additional Amount shall not exceed $2,500,000.00. “Adjusted Net Income”
shall mean the sum calculated as net income (as determined in accordance with
GAAP) plus (i) interest expenses, (ii) depreciation and amortization, (iii) the
amount of any annual compensation above market rates including, without
limitation, wages, salary or commissions, taking into account market annual
increases made to any person identified on Exhibit E hereto (which Exhibit
cannot be altered, modified, or amended without Lender’s prior written consent)
and that owns directly or indirectly an equity interest in any Additional Amount
Obligor (other than payments to any such Additional Amount Obligor made solely
for tax obligations in an amount not exceeding 40% of the taxable income of such
Additional Amount Obligor), and (iv) any other non-cash triggered expense; minus
(x) any cancellation of debt income, (y) payments any such Additional Amount
Obligor made solely for tax obligations in an amount not exceeding 40% of the
taxable income of such Additional Amount Obligor, and (z) any other non-cash
triggered revenue. SI shall on or prior to March 1 of each year commencing with
March 1, 2012 provide a report consisting of the draft financial statements,
certified by an officer of SI or the relevant Additional Amount Obligor, of all
Additional Amount Obligors and showing the calculation of the Additional Amount.
The financial statements shall be audited by an independent auditing firm and
provided within 30 days of the date of issuance of such audited financial
statements. SI shall or shall cause the relevant Additional Amount Obligor to
pay the Additional Amount on or before the provision of each such audited
financial report. SI or the Additional Amount Obligor shall have the right, but
not the obligation, to pay an estimated Additional Amount prior to December 31
of each year of the Additional Amount Period, and in such event, upon provision
of that year’s audited financial reports, the Additional Amount Obligor(s) shall
provide Lender with a true-up calculation of the actual Additional Amount to the
estimated Additional Amount, and, within 15 calendar days of the provision of
such calculation, any shortage shall be paid to and any overage reimbursed by
Lender. Lender, at its expense, shall have the right to independently audit the
books and records of any Additional Amount Obligor to confirm the calculation of
the Additional Amount.

7. Representations and Warranties.

(a) Authorization. Each party hereto represents to each other party hereto that
it has the requisite power and authority to enter into and perform this
Agreement, and that the execution and performance of this Forbearance Agreement
does not violate in any material respect any law applicable to it, or any
indenture, agreement or undertaking to which such party is bound.

 

- 5 -



--------------------------------------------------------------------------------

(b) No Default. The execution and delivery of this Forbearance Agreement, and
the consummation of the transactions contemplated hereby by a party hereto do
not and will not violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such party, or conflict with or
constitute a default under or result in the creation or imposition of any lien
pursuant to the terms of any indenture, instrument or agreement to which such
party is bound.

(c) SI, and certain of its officers and directors represent and warrant to
Lender that to the best of their knowledge and belief, the balance sheet
attached hereto as Exhibit F fairly represents the assets and liabilities of SI
as of November 30, 2011.

(d) SHI, and certain of its officers and directors as well as the Principals
represent and warrant to Lender that, to the best of their knowledge and belief,
the balance sheet attached hereto as Exhibit G fairly represents the assets and
liabilities of SHI as of November 30, 2011.

(e) SI, SHI and their Affiliates represent and warrant that, as of the date
hereof, no known right of offset, defense, counterclaim, claim, causes of action
or objection in favor of SI or SHI against Lender exists arising out of or with
respect to the obligations arising under the Loan Agreements, this Forbearance
Agreement, or any of the other Forbearance Documents, (ii) any other documents
evidencing, securing or in any way relating to the foregoing, or (iii) the
administration or funding of the Loans.

(f) SI, SHI and their respective affiliates, subsidiaries, successors and
assigns (the “Affiliates”) hereby represent and warrant that the payments made
pursuant to this Forbearance Agreement will not be considered fraudulent
transfers or voidable preferences as defined by either the United States
Bankruptcy Code and/or applicable Florida Statutes, and that the payments made
hereunder are not made to hinder, delay or defraud their creditors. SI, SHI and
their Affiliates do not intend, by executing and delivering this Forbearance
Agreement or any other document contemplated by this Forbearance Agreement, or
by entering into any transaction referred to in this Forbearance Agreement, to
hinder, delay or defraud any person or entity to whom SI, SHI and their
Affiliates are or shall become indebted. SI, SHI and their Affiliates agree that
to the extent the Lender has received, or will receive, by virtue of this
Forbearance Agreement, “transfers” or “preferences” as such terms are defined by
the United States Bankruptcy Code, 11 U.S.C. § 101, et. seq. (the “Bankruptcy
Code”), Lender has given new value and reasonably equivalent value in exchange
for such transfers. In addition, to the extent Lender has received or will
receive, by virtue of this Forbearance Agreement, “transfers” or “preferences”,
it is hereby agreed that Lender will not have received more than it would if SI,
SHI or their Affiliates were liquidated under Chapter 7 of the Bankruptcy Code.

(g) Notwithstanding the provisions of the preceding paragraphs, in the event SI,
SHI, or their Affiliates are deemed liable for fraud or fraud in the inducement
in connection with the negotiation and execution of this Forbearance Agreement,
and in the event this Forbearance Agreement and any transfers made by SI, SHI,
or the Affiliates to Lender

 

- 6 -



--------------------------------------------------------------------------------

hereunder are set aside or voided, as the case may be, in a bankruptcy or other
insolvency proceeding, or any other payments or transfers made to Lender on
account of the Loans or the Note are avoided, set aside or are otherwise
required to be disgorged, the obligations of SI, SHI and their Affiliates under
the SI Loan Agreement and the SHI Loan Agreement shall be reinstated, or shall
continue to be effective, as the case may be, and shall remain fully enforceable
pursuant to such documents and applicable law and shall further constitute the
legal, valid, binding and enforceable obligations of SI, SHI, and their
Affiliates to Lender. To the extent Lender is required by a Bankruptcy Court to
disgorge all or a portion of the payments made under this Forbearance Agreement,
then Lender shall have allowed, non-dischargeable secured and unsecured claims
against the estate for the amount disgorged plus any unpaid amounts then due and
owing under the Note. In the event SI, SHI, or any of their Affiliates become
debtors under the Bankruptcy Code and this Forbearance Agreement is either
reinstated or assumed as an executory contract pursuant to 11 U.S.C. § 365, SI,
SHI, and their Affiliates shall stipulate that Lender’s claims are valid, due
and owing and therefore should be allowed in the amount then due and owing under
the Note as of the petition date which balance shall include the amount, if any,
Lender is required to disgorge. In the event either or both the SI Loan
Agreement and the SHI Loan Agreement are reinstated pursuant to paragraph 7(g)
hereof, SpringLake and the Principals shall remain obligated to continue to make
any and all payments then due and owing to Lender under the Principals
Hypothecation Agreement as if the Note and Forbearance Agreement were never set
aside or voided by a final and non-appealable order or judgment entered by a
court of competent jurisdiction as the result of fraud or fraud in the
inducement, or upon an adjudication that the settlement effectuated by this
Forbearance Agreement constitutes a fraudulent transfer. The provisions of this
section constitute a material inducement for Lender to enter into and execute
this Forbearance Agreement .

(h) In the event SI, SHI, or their Affiliates, subsequently become, either
voluntarily or involuntarily, debtors under any chapter of the Bankruptcy Code
and this Forbearance Agreement is determined to be an executory contract as of
the petition date, by the Bankruptcy Court or upon the agreement of Lender, SI,
SHI, and their Affiliates, then such debtor shall seek to assume this
Forbearance Agreement pursuant to 11 U.S.C. § 365.

(i) Each party hereby represents and warrants to the other that this Forbearance
Agreement, when executed and delivered, will be a valid and binding obligation,
enforceable in accordance with its terms, (subject to bankruptcy or similar
insolvency statutes, rules or regulations affecting the enforcement of creditors
rights and remedies) and that any and all necessary authorizations, consents and
approvals to the execution and performance hereof have been obtained.

8. Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing with respect to this Forbearance Agreement: (a) SHI
shall fail to pay when due any principal under the Note (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), or any
interest on the Note or any fee, expense or other payment required hereunder;
(b) any representation or warranty made (or deemed made) by SI, SHI, SpringLake
or the

 

- 7 -



--------------------------------------------------------------------------------

Principals under this Forbearance Agreement , or any of the other Forbearance
Documents executed by it, or in any certificate or statement furnished or made
to the Lender pursuant hereto or in connection herewith shall prove to be untrue
or inaccurate in any material respect at any time; (c) any default (other than
those specifically otherwise set forth in this Section 8) shall occur in the
performance of any of the other covenants, conditions or agreements contained
herein or in any of the other Forbearance Documents, and such default continues
uncured to the satisfaction of the Lender (in its sole and absolute discretion)
for a period of ten (10) Business Days after the earlier of: (i) the breaching
party’s knowledge of such event; or (ii) written notice thereof has been given
by the Lender to the breaching party; (d) SHI, SI or their Affiliates (i) files
a voluntary petition in bankruptcy or is adjudicated bankrupt or insolvent or
files any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
present or any future federal, state, or other statute or law; (ii) seeks or
consents to or acquiesces in the appointment of any trustee, receiver of all or
any substantial part of the property of such party; (iii) or all or a
substantial part of the assets of such party are attached, seized, subjected to
a writ or distress warrant or are levied upon unless the same is stayed,
released or vacated within forty-five (45) days, or (iv) generally fails to pay,
or admits in writing its refusal to pay debts as they become due; (e) the
commencement of an involuntary petition in bankruptcy against SHI, SI or their
Affiliates or the institution against any such party of any reorganization,
arrangement, composition, readjustment, dissolution, liquidation or similar
proceedings under any present or future federal, state or other statute or law,
or the appointment of a receiver, trustee or similar officer for all or any
substantial part of the property of any such party, which shall remain
undismissed or undischarged for a period of sixty (60) days; (f) SHI, SI, their
Affiliates, SpringLake or any Principal shall (x) default (after expiration of
any applicable grace period) in any payment of any indebtedness (other than the
indebtedness represented by the Loans) in the aggregate principal amount of
$1,000,000.00 or more of such defaulting party or (y) default (after expiration
of any applicable grace period) in the observance or performance of any
agreement or covenant relating to any indebtedness (other than the indebtedness
represented by the Loans) in the aggregate principal amount of $1,000,000.00 or
more of such defaulting party, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each case the effect of which default or other event or
condition is to cause the holder or holders of such indebtedness (or a trustee
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such indebtedness to become due prior to
its stated maturity, and such default continues uncured to the satisfaction of
the Lender (in its sole and absolute discretion) for a period of ten
(10) Business Days after written notice thereof has been given by the Lender to
such party; or (g) any party (other than Lender) shall repudiate, or declare
invalid or unenforceable its obligations under the documents to which it is a
party.

9. Remedies Upon Event of Default.

(a) If an Event of Default shall have occurred and be continuing by SI, SHI, the
Affiliates, SpringLake and/or the Principals, Lender may exercise any and all
rights or remedies available to it under the Forbearance Documents or under
applicable law or equity, including without limitation: (1) accelerate the
maturity of the Note and declare the prepayment amount thereof to be immediately
due and payable together with any other unpaid principal, accrued interest,
attorney fees and costs and other amounts due and owing thereunder;
(2) foreclose the security interests encumbering the collateral granted to
Lender in the Security Agreement

 

- 8 -



--------------------------------------------------------------------------------

securing the Note (the “Collateral”); (3) cause SHI to promptly discontinue use
of any Collateral and to surrender same to Lender; (4) with or without court
order, enter upon the premises where the Collateral is located and repossess and
remove same, all without liability for damage to such premises or by reason of
such entry or repossession, except for Lender’s gross negligence or willful
misconduct; (6) dispose of any Collateral in a public or private transaction, or
hold or use, operate or keep idle any Collateral, free and clear of any rights
or interests of SI, SHI, SpringLake or Pledgors therein; (7) without notice to
SI, SHI, SpringLake or Pledgors, apply or setoff against any Secured Obligations
due and owing under the Note, all security deposits, advances, payments, fees,
certificates of deposit, proceeds of letters of credit, securities or other
additional collateral in Lender’s possession or otherwise credited by or due
from Lender to SI or SHI; or (8) pursue all other remedies provided under the
UCC or other applicable law. In the event SI, SHI, SpringLake and/or John Mark
Ramsey either commence a voluntary insolvency proceeding, or are the subject of
an involuntary insolvency proceeding that is not dismissed within 60 days after
the filing of such petition, under the United States Bankruptcy Code, an
assignment for the benefit of creditors, or similar state insolvency statute,
and the Note and Forbearance Agreement are set aside or avoided as part of a
fraudulent or preferential transfer, and Lender is subsequently compelled to
disgorge some or all of the payments made hereunder, then the obligations of SI
and SHI to Lender under the Loans shall be reinstated and shall become of full
force and effect. Similarly, the Loans can both be fully reinstated if a court
of competent jurisdiction determines by a final and non-appealable order or
judgment that any of the parties to this Forbearance Agreement perpetrated a
fraud or fraud in the inducement upon Lender in connection with the negotiation
and execution of this Forbearance Agreement. If: (i) an Event of Default shall
have occurred and be continuing by SI, SHI, or the Affiliates; (ii) a court of
competent jurisdiction determines that a fraud or fraud in the inducement was
perpetrated upon the Lender in connection with the negotiation and/or execution
of the Note and this Forbearance Agreement; or (iii) the Note and Forbearance
Agreement are set aside or voided as a fraudulent or preferential transfer by a
court of competent jurisdiction, SpringLake and the Principals shall continue to
perform their respective obligations under the Principals Hypothecation
Agreement as if the Event of Default had not occurred, there had been no
adjudication of fraud or fraud in the inducement by a court of competent
jurisdiction, and/or the Note and Forbearance Agreement had not been set aside
or voided.

(b) Any payments received by Lender after an Event of Default, including
proceeds of any disposition of Collateral, shall be applied in the following
order: (A) to all of Lender’s costs (including reasonable attorneys’ fees),
charges and expenses incurred in taking, removing, holding, repairing and
selling or leasing the Collateral or enforcing the provisions hereof; (B) to the
satisfaction of all outstanding Secured Obligations; and (C) the balance if any,
shall be disbursed to SHI unless otherwise required by law. Lender shall account
to SHI for any surplus realized upon such sale or other disposition, and SHI
shall remain liable for any deficiency with respect to the Secured Obligations.

10. No Further Amendments. The agreement of Lender to amend the SHI Loan
Agreement and to enter into this Forbearance Agreement does not and shall not
create any obligation of Lender to consider or agree to extend further credit to
any of the parties hereto, or to consider or agree to any further amendments to
the SHI Loan Agreement. In the event Lender subsequently agrees to consider any
further amendment to the Loan Agreements or the Forbearance Documents, neither
this First Amendment nor any other conduct of Lender shall be

 

- 9 -



--------------------------------------------------------------------------------

of any force or effect on its consideration or decision with respect to any such
requested amendment, and Lender shall not have any obligation whatsoever to
consider or agree to further amendments.

11. Notices. Any notice given under this Forbearance Agreement by any party
shall be in writing and shall be effective: (a) upon receipt when delivered
personally; (b) upon confirmation of receipt when sent by facsimile; (c) one
business day after depositing in the mail if delivered by recognized overnight
courier (charges prepaid); or (d) three business days after depositing in the
mail if sent by first class mail, postage prepaid, addressed as set forth in
Exhibit B to the Principals Hypothecation Agreement thereto, for the Lender or
the Principals, or addressed as set forth in Exhibit C to the Security
Agreement, for SHI or SI, as applicable. Any party may alter the address to
which notices are sent upon notice thereof to the other party.

12. Severability. Wherever possible, each provision of this Forbearance
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law. If any clause or provision of this Forbearance Agreement
is determined to be illegal, invalid or unenforceable under any present or
future law by the final judgment of a court of competent jurisdiction, the
remainder of this Forbearance Agreement shall not be affected thereby, to the
extent that the intent and purpose of this Forbearance Agreement can nonetheless
be fulfilled in all material respects. It is the intention of the parties hereto
that if any such provision is held to be illegal, invalid or unenforceable,
there shall be added, in lieu thereof, a provision as similar in terms to such
provision as is possible which shall be legal, valid and enforceable.

13. Assignment; Successors and Assigns. No party may assign its rights or
delegate its duties hereunder without the advance written consent of the other
parties hereto, provided, however, that Lender may assign its rights under the
Forbearance Documents to an affiliate, subsidiary or a liquidating trust in its
discretion. This Forbearance Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors, assignees,
or transferees.

14. Entire Agreement and Amendment. This Forbearance Agreement and the other
Forbearance Documents contain the entire agreement among the parties hereto with
respect to the matters addressed herein and supersede all other prior written or
verbal agreements concerning the subject matter hereof. This Forbearance
Agreement may not be amended, modified, or changed in any respect except by an
agreement in writing signed by the parties hereto.

15. Miscellaneous. Nothing contained in this Forbearance Agreement will be
deemed to create a partnership or joint venture between or among all or any of
Lender, SHI, SI, the Affiliates, SpringLake, or the Principals. This Forbearance
Agreement may be executed in counterparts, each of which shall be deemed an
original document, but all of which shall constitute a single document. SI, SHI,
the Affiliates, SpringLake, the Principals, and Lender agree to take any further
action as is necessary or desirable in the reasonable opinion of Lender to
effectuate the provisions and spirit of this Forbearance Agreement. This
Forbearance Agreement shall be interpreted under the laws of the State of
Florida without regard to conflicts-of-law principles. Venue for any disputes
arising under this Forbearance Agreement shall be in Orange County, Florida.
This Forbearance Agreement is solely between the parties hereto and

 

- 10 -



--------------------------------------------------------------------------------

no person not a party to this Forbearance Agreement shall have any rights or
privileges hereunder. All parties hereto have contributed equally in the
preparation of this Forbearance Agreement, and therefore, this Forbearance
Agreement shall not be construed more strongly against any party. Counsel for
all parties have reviewed and advised their clients with respect to the terms
and conditions of this Forbearance Agreement and the parties’ respective rights
and remedies, or alternatively, all parties hereto have been provided with an
adequate opportunity to have counsel review this Forbearance Agreement. All
parties have thoroughly and carefully read this Forbearance Agreement and the
releases contained herein, and have entered into this Forbearance Agreement
freely and voluntarily, without duress or coercion of any kind, and as a
well-reasoned exercise of their respective business judgments. All headings
contained in this Forbearance Agreement are for reference purposes only and are
not intended to affect in any way the meaning or interpretation of this
Forbearance Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 11 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FORBEARANCE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Forbearance Agreement
on the dates written below.

 

CORNERSTONE OPERATING PARTNERSHIP, L.P. By:  

/s/ Dan Johnson

          Dan Johnson           Authorized Agent



--------------------------------------------------------------------------------

SERVANT INVESTMENTS, LLC By:  

/s/ Martin E. Steinberger

          Martin E. Steinberger, Co-CEO By:  

/s/ Robert W. Chapin

          Robert W. Chapin, Co-CEO



--------------------------------------------------------------------------------

SERVANT HEALTHCARE INVESTMENTS, LLC by SERVANT INVESTMENTS, LLC as its Manager
By:  

/s/ Robert W. Chapin

  Robert W. Chapin, Co-CEO  

/s/ Robert W. Chapin

  Robert W. Chapin, Individually  

/s/ Martin Steinberger

  Martin Steinberger, Individually  

/s/ John Mark Ramsey

  John Mark Ramsey, Individually SPRINGLAKE HEALTHCARE CAPITAL, LLC. By:  

/s/ John Mark Ramsey

  John Mark Ramsey, Manager  

/s/ John Mark Ramsey

  John Mark Ramsey, as Principal  

/s/ Scott Larche

  Scott Larche, as Principal  

/s/ Kevin Thomas

  Kevin Thomas, as Principal